— Judgment affirmed, with costs. All concur, Simons, J., not participating. Memorandum: The Trial Justice properly admitted parol evidence to aid in the construction of the description contained in the contract of sale (Mullen v Washburn, 224 NY 413, 418; Coleman v Manhattan Beach Improvement Co., 94 NY 229, 232; Pettit v Shepard, 32 NY 97, 104; Smith v Slocum, 71 AD2d 1058, 1059). The parol evidence indicated that defendant, Roy Harloff, intended to sell all of his farm, which then consisted of approximately 150 acres, including the 22 acres south of Stegman Road. This parol evidence was consistent with the description in the contract which called for the sale of “[t]he Roy Harloff farm, so-called * * * consisting of about 150 acres of land”. (Appeal from judgment of Supreme Court, Erie County, Gossel, J. — specific performance.) Present — Dillon, P. J., Simons, Doerr, Boomer and Moule, JJ.